Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-19-00472-CV

                                       IN RE John M. DONOHUE

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 25, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 2, 2019, relator filed a pro se petition for writ of mandamus complaining of the

trial court’s orders declaring him a vexatious litigant, denying his motion to reinstate after the trial

court dismissed his lawsuit for want of prosecution, and granting pleas to the jurisdiction filed by

the defendants in his lawsuit. As a pro se vexatious litigant, relator is prohibited from filing any

new litigation in a court of this State without first obtaining permission from the local

administrative judge. See TEX. CIV. PRAC. & REM. CODE §§ 11.102(a), 11.103(a). “A petition for

writ of mandamus is a civil action to which the vexatious litigant statute applies.” In re Crenshaw,

05-19-00633-CV, 2019 WL 2710755, *1 (Tex. App.—Dallas June 28, 2019, orig. proceeding)

(mem. op.); see also TEX. CIV. PRAC. & REM. CODE § 11.103(a) (clerk of a court “may not file [an]


1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue v. Bandera County Law
Enforcement Personnel, et al., pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable
M. Rex Emerson presiding.
                                                                                                  04-19-00472-CV


. . . original proceeding . . . presented, pro se, by a vexatious litigant subject to a prefiling order”

unless pro se litigant first obtains permission from appropriate local administrative judge).

        On August 12, 2019, this court ordered relator to file in this court an order from the

appropriate local administrative judge granting relator permission to bring this original proceeding.

Relator filed a motion asking this court to reconsider our August 12, 2019 order. Relator relied on

Texas Civil Practice and Remedies Code section 11.102(f), which provides in relevant part as

follows:

                 A decision of the appropriate local administrative judge described by
        Subsection (a) denying a litigant permission to file a litigation under Subsection
        (d), or conditioning permission to file a litigation on the furnishing of security under
        Subsection (e), is not grounds for appeal, except that the litigant may apply for a
        writ of mandamus with the court of appeals not later than the 30th day after the date
        of the decision. . . . .

TEX. CIV. PRAC. & REM. CODE § 11.102(f) (emphasis added).

        Relator is not seeking mandamus relief “from [a] decision of the appropriate local

administrative judge . . . denying [relator] permission to file a [new] litigation . . . .” Instead, as

stated above, relator is seeking mandamus relief from the trial court’s orders denying his motion

to reinstate after the trial court dismissed his lawsuit for want of prosecution and granting pleas to

the jurisdiction filed by the defendants in his lawsuit. 2 Accordingly, this court concluded section

11.102(f) did not apply, and we again ordered relator to file an order from the appropriate local

administrative judge granting him permission to bring this original proceeding.

        Relator responded to our order stating the administrative judge denied him permission to

file a petition for writ of mandamus. Nevertheless, relator asks this court to reverse the judge’s

order and allow the original proceeding to continue. We decline the request. Because the local



2
 Relator also seeks mandamus relief from the trial court’s order declaring him a vexatious litigant. However, he has
an appeal pending before this court appealing from that order.


                                                       -2-
                                                                                      04-19-00472-CV


administrative judge denied relator’s request to file an original proceeding, relator is not entitled

to seek mandamus relief from the trial court’s orders. Therefore, we deny relator’s petition for

writ of mandamus.

                                                  PER CURIAM




                                                -3-